FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 13, 2022

                                       No. 04-22-00021-CR

                                       Robert Ray LACINA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR-XX-XXXXXXX
                          Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        The clerk’s record and reporter’s record are due February 10, 2022. On January 11,
2022, the trial court clerk filed a notification of late record requesting additional time in which to
file the record because she is awaiting the Defendant’s Trial Court Certification. The district
clerk anticipates filing the record by February 10, 2022. Because the clerk’s record is not due
until February 10, 2022, the district clerk is ORDERED to file the clerk’s record no later than
February 10, 2022.

        On January 11, 2022, Ms. Paula Beaver, the court reporter responsible for filing the
record in this appeal, filed a notification of late record requesting additional time in which to file
the record because she has not yet been contacted to prepare the record. Ms. Beaver anticipates
the record can be filed by March 14, 2022.

       We therefore ORDER appellant to provide written proof to this court on or before
January 24, 2022 that appellant has requested the court reporter to prepare the reporter’s record,
which request must designate the portions of the proceedings and the exhibits to be included.
See TEX. R. APP. P. 34.6(b)(1).

        We further ORDER appellant to provide written proof to this court on or before January
24, 2022 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, this court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).
                                                                             FILE COPY




                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court

.